DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species A in the reply filed on 7/6/2021 is acknowledged.
Claims 5, 7, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dogome (WO 2020/189695).
Regarding claim 1:
	Dogome discloses a liquid discharge head comprising:
	a supply manifold (40) extending in a first direction (vertically, in Fig. 13);
	a feedback manifold (40R) extending in the first direction (Figs. 12-13);
	a plurality of individual flow channels (individual flow paths C1/2) having a plurality of pressure chambers (43/53) and a plurality of nozzles (45/55), each of the individual flow channels having: a supply portion (42/52) connecting the supply manifold and one of the plurality of pressure chambers (Figs. 12-13); a descender portion (44/54) extending in a second direction orthogonal to the first direction (vertically, in Fig. 12) and connecting the one of the plurality of pressure chambers and the one of the plurality of nozzles (Figs. 12-13); and a feedback portion (46/56) branching from the descender portion and connected to the feedback manifold (Figs. 12-13),
	wherein the supply manifold has a plurality of supply ports (51/52) connected to the supply portions of the plurality of individual flow channels (Figs. 12-13), and the feedback manifold has a plurality of feedback ports connected to the feedback portions of the plurality of individual flow paths (unreferenced ports shown in Figs. 12-13), and
	wherein a distance, in a third direction orthogonal to the first direction and the second direction (horizontally, in Fig. 12), between the center of the supply manifold in the third direction 
	Insofar as Dogome fails to expressly disclose the particular distances between the centers of manifolds and the supply/feedback ports, it would have nonetheless been obvious to a person of ordinary skill in the art to form the ports at the claimed distances with respect to manifold centers, at least for the purpose of accomplishing the desired uniform flow path volumes.
Regarding claim 6:
	Dogome discloses all the limitations of claim 1, and also that at least part of the supply manifold overlaps with the feedback manifold in the second direction (Fig. 12).
Regarding claim 8:
	Dogome discloses all the limitations of claim 6, and also that in each of the individual flow channels, the center of the supply manifold in the third direction is positioned, in the third direction, between the descender portion and the supply port (51) of the supply manifold (Figs. 12-13).
Regarding claim 9:
	Dogome discloses all the limitations of claim 6, and also that in each of the individual flow channels, the center of the supply manifold in the third direction is positioned, in the third direction, between the supply port (52) of the supply manifold and the feedback port of the feedback manifold (Figs. 12-13).
Regarding claim 10:
	Dogome discloses all the limitations of claim 6, and also that in each of the individual flow channels, the supply port of the supply manifold and the feedback port of the feedback manifold are arranged to deviate in position from each other in the first direction (Fig. 13).
Regarding claim 11:
	Dogome discloses all the limitations of claim 1, and also that in each of the individual flow channels, the supply port of the supply manifold is positioned, in the third direction, between an end of the supply manifold in the third direction and the center thereof in the third direction (Figs. 12-13).
Regarding claim 13:
	Dogome discloses all the limitations of claim 1, and also that a piezoelectric layer (25) arranged to overlap with the plurality of pressure chambers in the second direction (Fig. 12), wherein at least a part of the supply manifold overlaps with the feedback manifold in the second direction (Fig. 12).
Regarding claim 14:
	Dogome discloses all the limitations of claim 1, but does not expressly disclose that a liquid flowing in the supply manifold is larger in pressure than the liquid flowing in the feedback manifold.
	However, Examiner takes Official Notice that liquid discharge heads employing feedback channels commonly provide liquid to a supply manifold at a higher pressure than the liquid flowing in the feedback channel, so as to induce a circulatory liquid flow.
Regarding claim 15:
	Dogome discloses all the limitations of claim 13, and also that the piezoelectric layer is arranged to overlap in the second direction with all of the individual flow channels including all of the plurality of pressure chambers, the supply manifold, and the feedback manifold (Fig. 4).
Regarding claim 16:
	Dogome discloses all the limitations of claim 13, and also that the head further comprises:
	a plurality of individual electrodes (34a) arranged on a first surface of the piezoelectric layer to overlap in the second direction with the plurality of pressure chambers (Figs. 4, 12), and a common electrode (33) arranged on a second surface of the piezoelectric layer that is opposed to the first surface in the second direction (Fig. 12), the common electrode facing the plurality of individual electrodes (Fig. 12),
	wherein, in the second direction, each of the individual electrodes covers an end portion of the supply manifold in the third direction (Fig. 12).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dogome (WO 2020/189695 A1) in view of Katayama et al. (JP 2019-166820).
	Please see the machine generated English translation of Katayama et al., made of record along with this action, for citations therefrom.
Regarding claim 3:
	Dogome discloses all the limitations of claim 1, but does not expressly disclose that the supply manifold is shorter in length in the second direction than the feedback manifold.
	However, Katayama et al. discloses a liquid discharge head comprising a supply manifold (146) and a feedback manifold (147), wherein the supply manifold is shorter in length in a second direction than the feedback manifold (Fig. 11).  Katayama et al. teach that such a configuration prevents bubbles in the feedback manifold from flowing backwards (page 11).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Dogome’s liquid discharge head to include the manifold heights taught by Katayama et al., so as to prevent bubbles from flowing backwards.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dogome (WO 2020/189695 A1) in view of Nakagawa (US 2019/0009554 A1).
Regarding claim 4:
	Dogome discloses all the limitations of claim 1, and also that each of the supply ports is connected to one of the plurality of individual flow channels (Figs. 12-13) and that each of the feedback ports is connected to one of the plurality of individual flow channels (Figs. 12-13).
Dogome does not expressly disclose that the supply ports are smaller in opening area than the feedback ports.
	However, Nakagawa discloses a liquid discharge head in which the supply ports (18) are smaller in opening area than the feedback ports (19: Fig. 21D).  Nakagawa teaches that such a configuration suppresses unwanted deflection of drops (paragraph 88).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Dogome such that the supply ports have a smaller opening area than the feedback ports, as taught by Nakagwa.

Allowable Subject Matter
Claims 2 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge head in which “a communication flow channel connecting one end of the supply manifold in the first direction and one end of the feedback manifold in the first direction without involving the plurality of pressure chambers and the plurality of nozzles, wherein the supply manifold has a communication port connected to the communication flow channel, and a distance in the third direction between the center of the supply manifold in the third direction and the communication port of the supply manifold is 
Claim 12 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a liquid discharge head in which “a distance in the third direction between the center of the feedback manifold in the third direction and the plurality of feedback ports of the feedback manifold is shorter than ¼ of the width of the feedback manifold in the third direction” (per claim 1) and “the feedback port of the feedback manifold is positioned, in the third direction, between the center of the feedback manifold in the third direction and the descender portion” (per claim 12).  It is this combination of limitations, in combination with other features and limitations of claim 12, that indicates allowable subject matter over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853